Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/20 has been entered.

Response to Amendment
This action is in response to Applicant’s request for continued examination filed 30 December 2020. Claims 1, 8, and 15 have been amended according to applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and under consideration.

Response to Arguments
Applicant's arguments filed 8 September 2020 have been fully considered and are persuasive in part. In particular, Applicant’s argument on the bottom of page 9 to the first full paragraph of page 10 of the remarks that Dedrick fails to disclose the newly amended limitation “overprovisioning…that changes with the age and/or wear of the storage drives” is persuasive. Therefore, the rejection of claims 1-20 under 35 USC 103 has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Kotzur et al (US2014/0052925 A1).
However, Applicant’s arguments on page 12 of the remarks are not persuasive. In particular, Applicant argues Dedrick does not disclose modifying a writes per day classification for the SSD. Examiner respectfully disagrees. Dedrick at [0003] discloses the write endurance of a device is a function of its writes per day. Then, Dedrick at [0030] discloses that the overprovisioning of a SSD affects its logical capacity via modifying its overprovisioning and which can allow the SSD to meet  its write endurance specifications and “If the predicted service life of the SSD is not greater than the service life goal, virtualizer 122 reduces the exposed logical capacity of the SSD, which increases the OP”, or in other words, when the write endurance and its writes per day is in a lower classification, steps adjustments are made to meet the write endurance and classification of allowable drive writes per day. Accordingly, Dedrick teaches the limitations as presently claimed. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5 January 2021, 15 December 2020, and 13 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/454,029 (reference application) in view of Dedrick (US 2019/0278498) . Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other. 
Regarding independent claims 1, 8, and 15 of the instant application and independent claims 1, 8, and 15 of copending Application 16/454,029, the claim limitations of the instant application are fully disclosed by the limitations of the respective numbered claims of copending Application No. 16/454,029 except for intentionally altering the amount of overprovisioning to modify a logical storage capacity of storage drives and modifying the write per day classification of the storage drives.  For example, taking Claim 1 of the instant application and claim 1 of copending application 16/454,029 as exemplary, each respective claim recites a method for monitoring a characteristic of a plurality of storage drives within a storage environment, each drive having some characteristic associated therewith and periodically modifying the characteristic and reorganizing the drives based on the characteristic. Claim 1 of the reference application does not disclose the characteristic to be modified is the write per day class of the storage drives. Claim 1 of reference application does disclose modifying the performance class of the drive. However, Dedrick discloses intentionally altering the amount of overprovisioning to modify a logical storage capacity of storage drives and modifying the write per day classification based on the amount of storage provisioning of the storage device. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the performance class modification of the reference application with the write per day modification (amount of overprovisioning) of Dedrick as the overprovisioning of the device allows for determination of how closely the predicted service life of the SSD matches with the service life goal for that SSD (See Dedrick [0030]).
Additionally, dependent claims 2-7, 9-14, and 16-20 of the instant application have the same wording/limitations as their corresponding dependent claims in copending Application No. 16/454,029.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/454,048 (reference application) in view of Dedrick (US 2019/0278498), and further in view of Reimers et al (US 2017/0097781). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other. 
Regarding independent claims 1, 8, and 15 of the instant application and independent claims 1, 8, and 15 of copending Application 16/454,048, the claim limitations of the instant application are fully disclosed by the limitations of the respective numbered claims of copending Application No. 16/454,048 except monitoring the amount of overprovisioning of a storage drive and modifying the write per day classification of the storage drives.  For example, taking Claim 1 of the instant application and claim 1 of reference application 16/454,048 as exemplary, each respective claim recites a method for monitoring a characteristic of a plurality of storage drives within a storage environment, each drive having some characteristic associated therewith and periodically modifying the characteristic and reorganizing the drives based on the characteristic. Claim 1 of the reference application does not disclose migrating data to reduce logical capacity of storage devices and monitoring the amount of overprovisioning and the characteristic to be modified is the write per day class of the storage drives. Claim 1 of reference application does disclose monitoring a characteristic of the drive and modifying the logical capacity of the drive and altering the overprovisioning. However, Dedrick discloses modifying the write per day classification of the storage device based on the amount of overprovisioning of the device and therefore knowing and monitoring the amount of overprovisioning of the device (See Dedrick, [0003], [0004], and [0030]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the storage drive monitoring and modification system of the reference application with the overprovisioning monitoring and write per day adjustment of Dedrick as the amount of overprovisioning of the device allows for determination of how closely the predicted service life of the SSD matches with the service life goal for that SSD (See Dedrick [0030]).
Additionally, Reimers discloses migrating data to reduce logical capacity of storage devices (See Reimers [0025]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the storage drive monitoring and modification 
Additionally, dependent claims 2-7, 9-14, and 16-20 of the instant application have the same wording/limitations as their corresponding dependent claims in copending Application No. 16/454,048.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dedrick (US 2019/0278498 A1, hereinafter Dedrick) in view of Kotzur et al (US Dalmatov (US 2018/0284997 A1, hereinafter Dalmatov).
Regarding claim 1, 8, and 15, taking claim 15 as exemplary, Dedrick discloses a system for dynamically altering a writes-per-day classification of a plurality of storage drives (See Dedrick [0030], adjusting exposed logical capacity/overprovisioning of the drive to adjust service life, where the service life is the endurance rating based on writes per day, see [0003]), the system comprising:
at least one processor (See Dedrick, [0018], disclosing a controller or processor of the network appliance 100);
at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to (See Dedrick, [0019], disclosing analytics engine 120 as a program executed by the controller or processor in the network appliance 100):
monitor, within a storage environment, an amount of overprovisioning of a plurality of storage drives (See Dedrick, [0028] disclosing analytics engine 120 and virtualizer 122 managing the amount of overprovisioning of each SSD 110), each storage drive having a writes-per-day classification associated therewith (See Dedrick, [0003]);
periodically perform the following (See Dedrick, [0020], disclosing periodic polling such as once an hour or day):
based on the amount of overprovisioning, modify the writes-per-day classification of the storage drives (See Dedrick, [0003] and [0030], adjusting exposed logical capacity/overprovisioning of the drive to adjust service life, where the service life is the endurance rating based on writes per day and whether the drive will then be classified as meeting the rated service life).
Dedrick does not disclose the amount of overprovisioning changes specifically with the age and/or wear of the storage drives and reorganizing the storage drives within various storage groups based on their writes-per-day classification.
However, Kotzur discloses an amount of overprovisioning of a plurality of storage drives that changes with the age and/or wear of the storage drives (See Kotzur, [0032] & [0034], disclosing as 
Dedrick and Kotzur are both directed to improved storage device service life through overprovisioning. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the adjustable storage overprovisioning storage device of Dedrick with the overprovisioning monitoring due to device wear of Kotzur as it allows for the compensation of lost dies due to aging and avoiding resulting in a read only device (See Kotzur [0032]).
Neither Dedrick nor Kotzur discloses However, Dalmatov discloses reorganizing the storage drives within various storage groups based on their writes-per-day classification (See Dalmatov, [0034], disclosing drives having endurance values based on writes per day, and [0037]-[0039], reorganizing devices in RAID groups based on similar writes per day).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the monitored and dynamic overprovisioning storage of Dedrick and Kotzur with the storage drive grouping of Dalmatov as doing so would improve the storage system of Dedrick by placing similar performance devices into the same RAID groups and avoiding having the RAID group fail prematurely or having to throttle I/O requests (See Dalmatov [0036]).
Regarding claim 2, 9, and 16, taking claim 16 as exemplary, Dedrick in view of Kotzur, further inv view of Dalmatov disclosed the system of claim 15 as described hereinabove. Dalmatov further discloses wherein the storage groups are RAID arrays (See Dalmatov [0026]).
Regarding claims 3, 10, and 17, taking claim 17 as exemplary, Dedrick in view of Kotzur, further in view of Dalmatov disclosed the system of claim 15 as described hereinabove. Dalmatov further discloses wherein the storage groups are storage tiers in a tiered storage environment (See Dalmatov, [0025]).
Regarding claims 4, 11, and 18, taking claim 18 as exemplary, Dedrick in view of Kotzur, further in view of Dalmatov disclosed the system of claim 15 as described hereinabove. Dalmatov further discloses wherein the storage groups are groups of storage drives configured to support a certain I/O workload
Regarding claims 5, 6, 12, 13, and 19, taking claim 19 as exemplary, Dedrick in view of Kotzur in view of Dalmatov disclosed the system of claim 15 as described hereinabove. Dedrick further discloses wherein the amount of overprovisioning changes with at least one of the age of the storage drives and the wear of the storage drives (See Dedrick, [0028], disclosing the analytics engine managing the amount of overprovisioning of each SSD based on workload data which includes [0026], media wear information and [0028] time-series data representing historical record of the workload, or age).
Regarding claims 7, 14, and 20, taking claim 20 as exemplary, Dedrick in view of Kotzur, in view of Dalmatov disclosed the system of claim 15 as described hereinabove. Dalmatov further discloses wherein reorganizing the storage drives comprises placing, as much as possible, storage drives of the same performance class in the same storage groups (See Dalmatov, [0009]).

EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137